Exhibit 10.7

FIRST AMENDMENT

To The

RE-ESTABLISHED RETIREMENT PLAN FOR SALARIED EMPLOYEES OF

KEWAUNEE SCIENTIFIC CORPORATION

(As Amended and Restated Effective as of May 1, 2012)

THIS AMENDMENT, made and executed by Kewaunee Scientific Corporation (the
“Company”):

W I T N E S S E T H

WHEREAS, the Company maintains the Re-Established Retirement Plan for Salaried
Employees of Kewaunee Scientific Corporation (the “Plan”), which was most
recently amended and restated in its entirety by an instrument effective as of
May 1, 2012; and

WHEREAS, pursuant to Section 12.2 of the Plan, the Company reserved the right to
amend the Plan, from time to time, in its discretion as long as such amendment
does not cause assets of the Trust Fund to be diverted or used for purposes
other than the exclusive benefit of participants, to favor highly compensated
employees or to amend the Plan in a manner which would reduce accrued benefits
in violation of Section 411(d)(6) of the Code; and

WHEREAS, in accordance with Section 12.2 of the Plan, the Board of Directors of
the Company has found desirable to make certain changes in order to satisfy the
requirements of the United States Supreme Court decision in United States v.
Windsor.

NOW THEREFORE, pursuant to the authority reserved to the Company under
Section 12.2 of the Plan, the Plan be and hereby is amended as set forth below
effective as provided herein.

Effective June 26, 2013, Section 15.3 of the Plan is amended to read as follows:

15.3 Governing Law. This Plan shall be regulated, construed and administered
under the laws of the State of North Carolina to the extent that such laws are
not pre-empted or superseded by the laws of the United States of America.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment to the Re-Established Retirement Plan
for Salaried Employees of Kewaunee Scientific Corporation is hereby properly
executed on the 27th day of August, 2014.

 

KEWAUNEE SCIENTIFIC CORPORATION By:  

/s/ D. Michael Parker

 

Senior Vice President, Finance

On behalf of the Board of Directors

 

2